t c memo united_states tax_court ames d ray petitioner v commissioner of internal revenue respondent docket no filed date j winston krause for petitioner donald d priver and brock e whalen for respondent memorandum findings_of_fact and opinion nega judge respondent determined a deficiency in petitioner’s federal_income_tax and an accuracy-related_penalty under sec_6662 a for tax_year 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year at issue and rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to continued year at issue of dollar_figure and dollar_figure respectively the issues for decision are whether petitioner is entitled to a deduction for legal expenses of dollar_figure and liable for an accuracy-related_penalty under sec_6662 findings_of_fact some of the facts are stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner resided in texas when the petition was filed i petitioner’s background at a time not established by the record petitioner began attending michigan state university michigan state to pursue an advanced degree in physics during that time petitioner met and started dating christina i ray ms ray who was also pursuing an advanced degree in physics at michigan state in petitioner married ms ray at a time not established by the record petitioner and ms ray opened joint credit card and bank accounts in petitioner and ms ray moved to new york to begin their respective careers they rented a residence on east 87th street new york ny continued the nearest dollar 87th street residence only ms ray’s name was on the lease for the 87th street residence in petitioner and ms ray divorced despite their divorce they continued to live together at the 87th street residence continued to share bank accounts and did not divide their assets after their divorce they kept track of their joint expenses by way of a ledger system ledger system in petitioner and ms ray jointly purchased property in sagaponack new york sagaponack property petitioner and ms ray purchased that property with the intent to build a vacation home on it in petitioner sold his interest in the sagaponack property to ms ray petitioner lent ms ray the money so that she could purchase his interest in the sagaponack property sagaponack property loan and petitioner and ms ray memorialized the sagaponack property loan in their ledger system in the 87th street residence became a co-op at a time not established by the record ms ray lent to petitioner money so that he could purchase shares of the co-op at a time not established by the record petitioner repaid ms ray that loan in the amount of dollar_figure thereafter petitioner and ms ray purchased shares in that co-op however the shares were issued only in ms ray’s name despite that petitioner and ms ray memorialized their joint_ownership of the 87th street residence in petitioner sold his interest in the 87th street residence to ms ray petitioner and ms ray memorialized ms ray’s debt to petitioner with respect to the 87th street residence in their ledger system at a time not established by the record petitioner and ms ray stopped maintaining their joint bank accounts and using their ledger system and instead memorialized their debts to one another through signed letters on date ms ray executed a note to petitioner in the amount of dollar_figure of that amount approximately dollar_figure was allocated to ms ray’s purchase of petitioner’s interest in the sagaponack property with the remainder allocated to ms ray’s purchase of petitioner’s interest in the 87th street residence on date ms ray also executed a separate agreement with petitioner in which she stated that she would be solely liable for and agreed to pay the outstanding balances due on petitioner’s discover card 1st nationwide account marine midland account monogram bank account bank of new york account and american express trs optima accounts as those balances were the result of her spending in petitioner moved out of the 87th street residence and moved to florida on date ms ray executed a confession of judgment to petitioner in the supreme court of new york county of new york confession of judgment that confession stated in pertinent part d efendant ms ray hereby confesses judgment herein and authorizes entry thereof against defendant in the sum of dollar_figure this confession of judgment is for a debt justly due to the plaintiff petitioner arising from the following facts default on a promissory note dated date in the principal_amount of dollar_figure i failed to pay the amount due notwithstanding due demand therefor of the total amount confessed to herein dollar_figure represents my share of credit card debt which plaintiff paid or will pay on my behalf as well as legal and associated expenses_incurred in connection with the enforcement of the note and interest through date ii ms ray’s proposal and trading activities in ms ray approached petitioner with a plan for the two of them to make money ms ray proposed using petitioner’s capital to trade commodities futures and options using market theories and trading methods she had developed and wished to develop further 2ms ray held herself out as an expert in options trading and risk management in fact from through ms ray worked as an officer for eight different employers that were involved in the securities industry in new york further in ms ray published a book on the topic titled the bond market trading and risk management after a series of proposals and counterproposals petitioner agreed to participate and settled the terms of the arrangement with ms ray on date petitioner and ms ray formalized the terms of their arrangement with respect to ms ray’s proposal in a written document commodities account agreement that agreement allowed ms ray the sole discretion to trade on petitioner’s commodities account with his capital petitioner’s account in return the agreement provided that petitioner had the right to publicize or advertise the results of ms ray’s trading notwithstanding the value of that advertising right and his desire to help ms ray develop her theories and methods petitioner was primarily motivated to enter the commodities account agreement because he believed it would yield significant profits and returns on his investment on date petitioner proposed an amendment to the commodities account agreement that stated in pertinent part i agree to have you continue your trading for my account under the following condition you’ll pay to me the amount of money that my account falls below dollar_figurem ie dollar_figure otherwise trade my account to liquidate positions when my account’s value falls below dollar_figurem ie dollar_figure on date ms ray agreed to that amendment in the months between the amendment proposal and agreement ms ray stopped trading on petitioner’s account because the cash in the account was insufficient to allow any further trades ms ray did not manage anyone else’s funds when she was managing petitioner’s account at no time did petitioner ever trade on his own account on date petitioner and ms ray entered into an agreement wherein ms ray agreed to provide to petitioner notarized financial statements that would detail her assets and liabilities as if she were applying for a bank loan including a statement of her net_worth as of september and march of every year until she paid in full the debts detailed in the confession of judgment ms ray was to provide petitioner those statements on or before october and april of each respective year and would incur a dollar_figure-per-day penalty for failing to timely submit those financial statements on date ms ray sent two signed letters to petitioner the first stated that as of date ms ray owed petitioner dollar_figure comprising amounts related to her confession of judgment failure to timely submit financials unpaid credit card debts and associated interest collectively ms ray’s damages the second letter stated that as of date ms ray would owe petitioner dollar_figure consisting of dollar_figure for funds management losses and dollar_figure of interest ms ray’s funds management losses in both letters ms ray also stated that she would pay those respective amounts to petitioner before date plus additional interest iii petitioner’s lawsuits against ms ray and or her attorneys a ray v ray index no on date petitioner filed a lawsuit against ms ray in the supreme court of the state of new york new york county supreme court of new york ray v ray index no ray i in his complaint petitioner alleged for our purposes two causes of action arising from ms ray’s failure to pay petitioner any part of ms ray’s damages ie those resulting from the confession of judgment late financials and credit card debt or ms ray’s funds management losses on date the supreme court of new york dismissed petitioner’s complaint in ray i on date the supreme court of new york appellate division overturned that dismissal as of the time of trial in this case ray i is still a pending case during the year at issue petitioner spent dollar_figure on legal fees with respect to that case b ray v ray index no on date petitioner filed a lawsuit against ms ray in the supreme court of new york ray v ray index no ray ii in his complaint petitioner alleged that ms ray owed him at least dollar_figure for ms ray’s damages and ms ray’s funds management losses and that ms ray fraudulently conveyed her property to avoid paying petitioner on those debts on date the supreme court of new york dismissed petitioner’s complaint in ray ii on date the supreme court of new york appellate division first department affirmed that decision c ray v ray et al index no on date petitioner filed a lawsuit against ms ray and guarnerius management llc guarnerius in the supreme court of new york ray v ray et al index no ray iii in his complaint petitioner alleged that ms ray fraudulently conveyed her property because she obtained a mortgage on her property of approximately dollar_figure used dollar_figure of that amount to pay her former legal counsel and transferred the remaining dollar_figure to guarnerius her own company all in an attempt to avoid paying the amounts she owed to petitioner on date the supreme court of new york dismissed petitioner’s complaint in ray iii during the year at issue petitioner spent dollar_figure on legal fees with respect to that case 3the record before us does not establish nor do the parties contend that petitioner spent any legal fees with respect to ray ii during the year at issue d petitioner’s suit pursuant to section of the new york judiciary law in ms ray hired counsel to represent her in the continuing new york state court proceedings in ray i on date petitioner filed a complaint in the u s district_court for the southern district of new york alleging that ms ray’s counsel had violated n y jud law sec mckinney new york complaint in that complaint petitioner alleged that ms ray’s attorneys made or consented to the making of a series of deceitful statements and representations intended to deceive the supreme court of new york and supreme court of new york appellate division in order to obtain an advantage in litigating the issue of ms ray’s damages on date the u s district_court issued an order and decision dismissing that complaint petitioner appealed that decision to the u s court_of_appeals for the second circuit on date the court_of_appeals affirmed the order of dismissal although petitioner did not file this lawsuit until the record establishes that petitioner paid dollar_figure of legal fees with respect to this case during the year at issue iv petitioner’ sec_2014 return and notice_of_deficiency petitioner filed a form_1040 u s individual_income_tax_return for the year at issue return on line of that form petitioner reported as other income legal fees costs of big_number the parties have stipulated however that petitioner paid dollar_figure in legal fees for the year at issue respondent selected petitioner’ sec_2014 return for examination the revenue_agent tasked with examining petitioner’ sec_2014 return determined that petitioner was not entitled to a deduction for legal fees and was liable for an accuracy-related_penalty under sec_6662 on date the immediate supervisor of that revenue_agent approved the revenue agent’s initial determination to impose the accuracy-related_penalty in this case subsequently on date respondent issued a notice_of_deficiency to petitioner reflecting the revenue agent’s deficiency and penalty determinations with respect petitioner’s tax_year at issue petitioner timely filed a petition for redetermination with this court opinion i deductions generally deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to a deduction 503_us_79 292_us_435 to that end taxpayers are required to substantiate each claimed deduction by maintaining records sufficient to establish the amount of the expense underlying the deduction and to enable the commissioner to determine the correct_tax liability sec_6001 higbee v commissioner t c pincite generally if a taxpayer establishes that he or she paid_or_incurred a deductible expense but fails to establish the amount of the deduction the court may estimate the amount allowable as a deduction 39_f2d_540 2d cir 85_tc_731 this principle is often referred to as the cohan_rule see eg 46_f3d_760 8th cir aff’g tcmemo_1993_197 when the court applies the cohan_rule the taxpayer must introduce sufficient evidence to permit us to conclude that the taxpayer paid_or_incurred a deductible expense in at least the amount allowed see 245_f2d_559 5th cir vanicek v commissioner t c pincite in estimating amounts allowable pursuant to the cohan_rule we bear heavily upon the taxpayer who failed to maintain the required records and to substantiate deductions as the code requires see cohan v commissioner f 2d pincite ii burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer ordinarily bears the burden of proving those determinations erroneous rule a 290_us_111 in order for the court to shift the burden as to any factual issues relevant to ascertaining the taxpayer’s tax_liability the taxpayer must introduce credible_evidence with respect to the issues and have complied with all substantiation and recordkeeping requirements imposed by the code sec_7491 and credible_evidence is that which the court would find sufficient upon which to base its decision if no contrary evidence were submitted higbee v commissioner t c pincite a taxpayer who provides only uncorroborated testimony and inconclusive documentation does not provide credible_evidence id pincite we decide this case however on the preponderance of credible_evidence and not on any failure to carry the burden_of_proof therefore we need not decide whether petitioner satisfied the requirements of sec_7491 131_tc_185 iii sec_162 business_expense deduction sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred during the year in carrying_on_a_trade_or_business an ordinary_expense is one that occurs commonly or frequently in the taxpayer’s business 308_us_488 and a necessary expense is one that is appropriate in carrying on the taxpayer’s business welch v helvering u s pincite the expense must directly connect with or pertain to the taxpayer’s business sec_1_162-1 income_tax regs a taxpayer may not deduct personal living or family_expenses unless the code expressly provides otherwise sec_262 legal expenses are deductible under sec_162 as ordinary and necessary business_expenses but only if the expense is directly connected with or proximately related to the taxpayer’s business bingham tr v commissioner 325_us_365 60_tc_1 aff’d without published opinion 489_f2d_752 2d cir in this sense the deductibility of legal fees depends on the origin and character of the claim for which the expenses were incurred and whether the claim bears a sufficient nexus to the taxpayer’s business or income-producing activities see 372_us_39 see also test v commissioner tcmemo_2000_362 slip op pincite aff’d 49_fedappx_96 9th cir petitioner contends that he is entitled to a deduction of dollar_figure under sec_162 with respect to legal expenses related to ms ray’s damages and ms ray’s funds management losses because petitioner was engaged in the computer programming business and those legal expenses originated from his conduct of that business in conversely respondent contends that petitioner is not entitled to that deduction because the origin of petitioner’s claim with respect to ms ray’s damages is not related to a trade_or_business and petitioner was not engaged in a trade_or_business relating to ms ray’s funds management losses should we find that a portion of petitioner’s legal expenses relates to ms ray’s funds management losses and hold that those expenses are deductible under sec_212 respondent urges the court to take full account of petitioner’s failure to establish what portion of his legal expenses was deductible under sec_212 a legal expenses related to ms ray’s damages we first turn to whether petitioner is entitled to a deduction under sec_162 with respect to the legal expenses related to ms ray’s damages as we stated above the deductibility of legal fees depends on the origin and character of the claim for which the expenses were incurred and whether the claim bears a sufficient nexus to the taxpayer’s business or income-producing activities see gilmore 372_us_39 see also test v commissioner slip op pincite petitioner contends that he is entitled to a deduction under sec_162 with respect to legal expenses related to ms ray’s damages because he was engaged in a computer programming business with ms ray purported business and that the legal expenses related to the claims underlying ray i find their origin in that business respondent however contends that the origin and character of those claims lack a sufficient nexus to the purported business or any other income- producing activity ms ray’s damages ie those resulting from the confession of judgment late financials and credit card debt are the subject of petitioner’s first cause of action against ms ray in ray i with respect to the portion of that first cause of action related to the confession of judgment petitioner alleged that ms ray failed to pay him for money that she owed him related to the sagaponack property the 87th street residence and outstanding credit card debt before they executed the commodities account agreement the facts relating to the sagaponack property and the 87th street residence lack any nexus to petitioner’s purported business with respect to the credit card debt there is nothing in the record to support petitioner’s contention that debt related to the purported business further we find that certain material aspects of petitioner’s testimony with respect to these issues went uncorroborated and lacked credibility accordingly we decline to rely on petitioner’s testimony to establish his position that he is entitled to a deduction under sec_162 with respect to the legal expenses related to ms ray’s damages for credit card debt see eg 87_tc_74 with respect to the portion of that first cause of action related to damages for late financials the record lacks any credible_evidence that those damages related to or otherwise originated from the purported business petitioner contends that the portion of ms ray’s damages for late financials related to the purported business because the agreement dated date that gave rise to those damages occurred shortly after the recent losses from testing the trading program which significantly increased the debt ms ray owed p etitioner however the fact that the parties executed the agreement shortly after recent losses from testing the trading program does not override the explicit text of that agreement which stated in pertinent part the statements will be of my net worth as of each september and march until the debt as reflected in my confession of judgment sworn to date ‘the debt’ is paid in full the explicit text of that agreement only contemplates the confession of judgment and as discussed above lacks any nexus to the purported business accordingly we find petitioner’s contention to be without merit ms ray’s damages also serve as the origin of the claim underlying petitioner’s new york complaint the additional context there does not alter our assessment of the relevant facts the record does not support a finding of any nexus between ms ray’s damages and the purported business on the record before us we find that none of the claims giving rise to ms ray’s damages underlying the first cause of action in ray i bear a sufficient relation to petitioner’s purported business we find similarly with respect to petitioner’s new york complaint accordingly petitioner is not entitled to a deduction under sec_162 with respect to the legal expenses related to ms ray’s damages b legal expenses related to ms ray’s funds management losses we next turn to whether petitioner is entitled to a deduction under sec_162 with respect to the legal expenses related to ms ray’s funds management losses as we stated above sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred during the year in carrying_on_a_trade_or_business to be engaged in a trade_or_business the taxpayer must participate in the activity with continuity and regularity and his primary purpose for engaging in the activity must be for income or profit 480_us_23 to prove continuity and regularity the taxpayer generally must show extensive business activity over a substantial period as opposed to a onetime venture or investment jafarpour v commissioner tcmemo_2012_165 slip op pincite the management of one’s investments no matter how extensive is not a trade_or_business 373_us_193 see also beals v commissioner tcmemo_1987_171 ms ray’s funds management losses are the subject of petitioner’s second cause of action against ms ray in ray i petitioner contends that he is entitled to a deduction under sec_162 with respect to legal expenses related to ms ray’s funds management losses because he was engaged in a computer programming business in support of his position he claims that his history of creating computer programs for wall street shows that he was engaged in the computer programming business with respect to the purported business because he collected a multimillion dollar settlement with respect to one of his prior wall street computer programs he used a portion of that money to collaborate with ms ray to develop a trading program and the fact that he immediately put a portion of his business profit at risk from his multimillion dollar settlement to continue developing programs for wall street show ed he was ‘involved in the activity with continuity and regularity ’ respondent however contends that petitioner is not entitled to that deduction because he was not engaged in a trade_or_business we agree with respondent the facts establish that the purported business was in actuality ms ray’s management of a hedge fund and that petitioner’s involvement in her management of that fund extended no further than his initial investment see whipple v commissioner u s pincite beals v commissioner tcmemo_1987_171 the following facts support such a conclusion in ms ray approached petitioner with a plan to make money ms ray’s plan proposed using petitioner’s capital to trade commodities futures and options to test the market theories and trading methods that she had developed on date petitioner and ms ray executed the commodities account agreement allowing ms ray the sole discretion to trade on petitioner’s commodities account at no time did petitioner ever trade on his account after a few months ms ray stopped trading on petitioner’s account because there was too little cash in the account to allow any further trades on the record before us we find that the purported business did not constitute and petitioner was not engaged in a computer programming trade_or_business accordingly petitioner is not entitled to a deduction under sec_162 with respect to the legal expenses related to ms ray’s funds management losses iv sec_212 expenses for production_of_income since we have found that petitioner is not entitled to a deduction under sec_162 with respect to legal expenses for ms ray’s damages and ms 4to this extent we also find that petitioner was not engaged in trade_or_business because the record does not establish that he participated in the purported business with continuity and regularity see 480_us_23 jafarpour v commissioner tcmemo_2012_165 slip op pincite the mere fact that petitioner had earned_income from working in the computing programming industry and then invested that money in another venture does not mean that the latter venture ie the purported business is automatically a computer programming business nor do such actions indicate that the purported business is a continuation of petitioner’s former work as a computer programming professional ray’s funds management losses we must determine whether petitioner is entitled to a deduction under sec_212 for any portion of that amount sec_212 allows an individual to deduct all of the ordinary and necessary expenses paid_or_incurred for the production_of_income for management_conservation_or_maintenance_of_property_held_for_the_production_of_income or in connection with the determination collection or refund of a tax as we found above petitioner was not engaged in a trade_or_business with respect to the purported business we do find however that petitioner engaged in that purported business with the intent of generating a profit see 72_tc_340 see also commissioner v groetzinger u s pincite accordingly a portion of the legal expenses related to ms ray’s funds management losses may be deductible under sec_212 since petitioner 5we note that in his answering brief petitioner cites portions of respondent’s opening brief as well as the fact that the commodities account agreement provided to him the ability to advertise the results of ms ray’s trading in his account as support for the proposition that petitioner’s purported business must be for income or profit we agree but the determination of whether a taxpayer is engaged in a trade_or_business is not based solely on whether that taxpayer had a profit-seeking motive see commissioner v groetzinger u s pincite petitioner’s contentions are relevant however because under sec_212 individuals may deduct all ordinary and necessary expenses paid_or_incurred during the tax_year for the production_or_collection_of_income our analysis is similar to that used for sec_162 the difference being that the profit-seeking or income-producing activity need not amount to a trade_or_business 72_tc_340 however did not establish the amount of those losses with respect to sec_212 we will apply the cohan_rule in ray i petitioner had two causes of action and sought damages as follows approximately dollar_figure with respect to the first cause of action stemming from ms ray’s damages and approximately dollar_figure with respect to the second cause of action stemming from ms ray’s funds management losses because we find that only the second cause of action related to the production_of_income under sec_212 our application of the cohan_rule allows petitioner to deduct the corresponding percentage of legal expenses ie dollar_figure big_number or approximately with respect to those incurred in ray i we apply the same rationale and ratio with respect to the legal expenses_incurred in ray iii accordingly petitioner is entitled to deduct of the legal expenses paid with respect to ray i and ray iii for the year at issue v sec_6662 accuracy-related_penalty sec_6662 and b and imposes an accuracy-related_penalty on any portion of an underpayment_of_tax that is attributable to the taxpayer’s negligence or disregard of rules or regulations or substantial_understatement_of_income_tax negligence occurs when the taxpayer fails to make a reasonable attempt to comply with the provisions of the code while disregard of the rules or regulations means any careless reckless or intentional disregard thereof sec c sec_1_6662-3 income_tax regs an understatement of income_tax is substantial if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 the commissioner bears the burden of production with respect to the accuracy-related_penalty under sec_6662 and must produce sufficient evidence to establish that it is appropriate to impose such a penalty sec_7491 higbee v commissioner t c pincite in order to do so the commissioner must offer into the record evidence of his compliance with the written supervisory approval requirement of sec_6751 graev v commissioner 149_tc_485 supplementing and overruling in part 147_tc_460 on the record before us we find that the commissioner has met this aspect of his burden of production accordingly if the rule_155_computations confirm a 6on date the court issued its opinion in graev v commissioner graev ii 147_tc_460 holding that the commissioner was required to comply with the written supervisory approval requirement of sec_6751 before the actual assessment of applicable penalties the record in this case was initially closed on date and briefing was completed on date at the close of the record and through the completion of briefing graev ii was controlling in this case see 54_tc_742 aff’d 445_f2d_985 10th cir accordingly the parties did not attempt to introduce evidence with respect to or brief the court on the applicability of sec_6751 continued substantial_understatement for the taxable_year at issue then respondent has continued on date this court released graev v commissioner graev iii 149_tc_485 supplementing and overruling in part 147_tc_460 in graev iii t c pincite as pertinent here this court reconsidered its position in graev ii and held that establishing compliance with the written supervisory approval requirement of sec_6751 was part of the commissioner’s burden of production with respect to penalties in a deficiency case on date respondent filed a motion to reopen the record respondent’s motion that offered an additional exhibit for the purpose of establishing the commissioner’s compliance with the requirements of sec_6751 respondent’s exhibit that motion’s exhibit comprised a case history report related to the examination that gave rise to this case and a foundational declaration prepared by the immediate supervisor of the revenue_agent who administered that examination revenue agent’s supervisor subsequently we afforded petitioner the opportunity to object to respondent’s motion and to engage in additional discovery petitioner objected to respondent’s motion and advanced an argument that questioned the credibility of respondent’s exhibit petitioner’s credibility argument but declined to engage in further discovery on date this court issued an order that granted respondent’s motion and reopened the record for the purpose of admitting respondent’s exhibit into evidence in that same order we also afforded the parties the opportunity to file a supplemental brief with the court for the limited purpose of advancing any factual or legal argument with respect to the requirements of sec_6751 petitioner supplemented his brief and there argued that respondent’s exhibit failed to establish that the revenue agent’s supervisor adequately considered the merits of the accuracy-related_penalty as applied to this case before deciding to approve that penalty’s imposition petitioner’s merit argument we are unpersuaded by petitioner’s credibility argument especially in the light of petitioner’s decision not to engage in additional discovery with respect to that issue further we are unmoved by petitioner’s merit argument as it invites the court to contravene the rule stated by this court in 62_tc_324 and we decline to do so see raifman v commissioner tcmemo_2018_101 at ndollar_figure citing 434_us_575 met his burden of producing evidence that the penalty is justified see sec_7491 further we observe that petitioner claimed a deduction under sec_162 with respect to legal expenses related to ms ray’s damages despite being aware of the fact that those were not related to the purported business for that reason respondent has also met his burden of production with respect to and we find that petitioner’s underpayment_of_tax was also attributable to negligence the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on all the pertinent facts and circumstances including the taxpayer’s efforts to assess the taxpayer’s proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional such as an accountant see sec_1_6664-4 income_tax regs it is petitioner’s position is that he is not liable for the accuracy-related_penalty for the year at issue because he had reasonable_cause and acted in good_faith with respect to his return position in support petitioner claims that he relied on a stipulated decision for a different tax_year when he evaluated the facts underlying his return position for the year at issue petitioner claims that this reliance is reasonable alternatively petitioner contends that his return position was reasonable because he made a mistake as to applicable law petitioner’s contention in this respect draws on respondent’s position with respect to his eligibility for a sec_212 deduction arguing that respondent’s position illustrates that he could have easily been confused about which code section was more appropriate concluding the reasonable_cause here is p etitioner’s mistake as to the law we will address each of petitioner’s arguments in turn we turn to petitioner’s argument with respect to a stipulated decision for a different tax_year that document does not state or give rise to an inference that petitioner was involved in a computer programming business as he claims here at best the stipulation might support the drawing of an inference albeit an incorrect one that petitioner engaged in a commodities futures trading business during that year and was therefore entitled to a sec_162 deduction for associated expenses in that year but petitioner did not argue that he engaged in such a line_of_business during the year at issue instead he repeatedly argued that the purported business was a computer programming business accordingly we do not understand how especially when factoring in his high level of education petitioner believes that a stipulated decision supports the position he took on his return and subsequently before this court on the record before us we find that petitioner’s reliance on a stipulated decision for a different tax_year as support for the position he took on his return does not constitute reasonable_cause we next to turn to petitioner’s mistake-of-law theory of reasonable_cause since filing his petition petitioner has argued that he is entitled to a deduction under sec_162 which as we noted above hinges upon whether a taxpayer was engaged in a trade_or_business at no time including in his posttrial briefs did petitioner concede that he was not engaged in a trade_or_business or even argue in the alternative that he may only be entitled to a sec_212 deduction instead petitioner’s mistake-of-law theory relies solely on the reality that this court’s analysis under sec_212 to an extent bears a similarity to our analysis under sec_162 the difference being that the profit-seeking or income-producing activity need not amount to a trade_or_business see johnson v commissioner t c pincite this however does not support the proposition that petitioner’s return position for the year at issue was based on an honest mistake as to the law accordingly we find that petitioner has failed to demonstrate such a mistake on the record before us we find that petitioner has failed to carry his burden of establishing that there was reasonable_cause for and that he acted in good_faith with respect to the underpayment for the year at issue on that record we find that if rule_155_computations confirm a substantial_understatement of income_tax petitioner has failed to carry his burden of establishing that he is not liable for the accuracy-related_penalty because his underpayment is attributable to both negligence and a substantial_understatement_of_income_tax under sec_6662 and b and we have considered all the other arguments of the parties and to the extent not discussed above find those arguments to be irrelevant moot or without merit to reflect the foregoing decision will be entered under rule
